Citation Nr: 1807456	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a compensable rating for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for a lumbosacral spine strain.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertensive vascular disease.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a ruptured, distal biceps tendon, right humerus; and if so, whether service connection is warranted.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied an increased rating for headaches (claimed as migraine headaches); denied an increased rating for a lumbosacral spine strain; denied service connection for coronary artery disease (claimed as secondary to service-connected hypertensive vascular disease); and, continued the denial of service connection for a ruptured, distal biceps tendon, right humerus, finding that no new and material evidence had been presented for that claim. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing has been associated with the Veteran's claim file.  As a result of the testimony provided by the Veteran during the hearing, the Veterans Law Judge determined that a claim for TDIU was also raised and must be adjudicated on appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a claim for entitlement to TDIU will be considered to have been raised by the record as part and parcel of the underlying increased-rating claim where evidence is submitted of unemployability due to service-connected disabilities).

Additional evidence was subsequently provided by the Veteran, through his representative, and has been associated with the claims file. The Veteran waived consideration of this additional evidence by the local RO, and requests adjudication by the Board.

The decision below addresses the Veteran's petition to reopen the previously denied claim for a ruptured, distal biceps tendon, right humerus, and his claim for service connection for coronary artery disease. The remaining claims are remanded to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A November 2001 rating decision last denied service connection for a ruptured, distal biceps tendon, right humerus.

2. Evidence pertaining to the Veteran's ruptured, distal biceps tendon, right humerus, since the last final rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3. The Veteran does not have a current diagnosis of coronary artery disease.



CONCLUSIONS OF LAW

1. The November 2001 rating decision that last denied service connection for a ruptured, distal biceps tendon, right humerus is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The evidence received since the last final November 2001 rating decision is new and material, and the claim for service connection for a ruptured, distal biceps tendon, right humerus, is reopened. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3. The criteria for establishing service connection for coronary artery disease have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence- Ruptured, Distal Biceps Tendon, Right Humerus

The Veteran initially filed a claim for entitlement to service connection for a ruptured, distal biceps tendon, right humerus, in November 2000. At the time of the last final denial of the Veteran's claim in November 2001, evidence of record included service treatment records and VA outpatient treatment records, as well as report of a VA examination conducted in September 2001.

Evidence associated with the claims file since the previous November 2001 denial includes statements from the Veteran, including a description of the in-service parachute injury during which he claims to have injured his right biceps.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a ruptured, distal biceps tendon, right humerus, is reopened.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO sent correspondence throughout the appeals process, but specifically in October 2010, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notice provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, as well as post-service treatment from both private and VA treatment providers.

Although a VA examination was not provided in connection with the coronary artery disease claim, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2017). In this case, as discussed below, there is simply no indication that the Veteran experiences coronary artery disease that is related to his time in service. As such, VA is not required to afford the Veteran an examination as to this claim, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In light of the foregoing, the Board concludes that VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2017) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran contends that he has coronary artery disease as a result of his time in service, or, in the alternative, that he developed coronary artery disease secondary to his service-connected hypertension. However, the evidence of record does not reflect the Veteran has a current diagnosis of coronary artery disease.

Service treatment records are silent as to any complaint or diagnosis of coronary artery disease.

Medical records associated with the claims file include VA treatment records. In examining these records, the Board finds that there is no medical evidence establishing the Veteran has a current diagnosis of coronary artery disease. Records reflect that the Veteran has been diagnosed with hypertension, for which he is currently service connected, and also carries a diagnosis of heart murmur. However, at no point in the Veteran's treatment history has he been diagnosed with coronary artery disease. To the contrary, a February 2911 cardiology consult reveals that no evidence suggestive of ischemia or angina was found. Coronary artery disease was not diagnosed at that time and is not referenced in any other records.

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes he has coronary artery disease caused by service. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (coronary artery disease), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms, coronary artery disease is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose coronary artery disease, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In the absence of any competent and credible evidence of current diabetes mellitus, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of current coronary artery disease, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds that upon review and consideration of the record, including the Veteran's service treatment, VA, and private treatment records, and the Veteran's lay statements, the Veteran does not have a current diagnosis of coronary artery disease. Since service connection, whether on a direct or secondary basis, requires medical evidence of a current disability, service connection must be denied.


ORDER

The claim for service connection for a ruptured, distal biceps tendon, right humerus, is reopened.

Entitlement to service connection for coronary artery disease is denied.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered.  In short, VA examinations are to be provided for each of the remanded conditions. 

The Veteran contends, in essence, that his service-connected migraine headaches and lumbosacral spine strain are more severe than currently rated.  He was last provided a VA examination to address the severity of his migraine headaches in June 2011.  In October 2017, more than six years later, the Veteran testified at his hearing before the undersigned that his migraine headaches and lumbosacral spine strain have worsened since his last evaluation.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the evidence of record suggests a worsening of the Veteran's migraine headaches and lumbosacral spine strain, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With regard to the claim for service connection for a ruptured, distal biceps tendon, right humerus, the Veteran asserts that he currently suffers from a ruptured biceps tendon that is related to service. Available service treatment records reflect complaints of right shoulder pain due to football and weight lifting, as well as an x-ray of the right humerus which was read as normal, but do not reflect treatment for any injury due to parachuting during service. The post-service medical evidence includes VA treatment records which reflect a current diagnosis of a ruptured, distal biceps tendon, right humerus. The record additionally contains a September 2001 VA examination suggesting a link between the currently diagnosed disability and service, and in particular, to an in-service parachute jump. Unfortunately, that opinion lacks any clear rationale. As such, the opinion is not adequate for adjudication purposes. In light of this evidence, the Veteran should be afforded VA examination to determine the nature and etiology of any ruptured, distal biceps tendon, right humerus found to be present at any time during the appeal period. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran has submitted records from the Social Security Administration (SSA), including a finding that the Veteran is disabled.  As such, the Board has determined that the Veteran has also raised a claim for TDIU.  However, the Board finds that this TDIU claim is inextricably intertwined with the pending claims for increased ratings and for service connection.  As any allowance of the increased rating claims, or service connection claim, remanded herein could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claims are remanded for the following action:

1. Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his migraine headaches. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must provide a comprehensive report.  In addition, the examiner must comment on the functional effects, if any, caused by the Veteran's migraine headaches.  

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding the current severity of his migraines. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  The Veteran must be provided a VA examination by an appropriate examiner, to assess the current nature and severity of his lumbosacral spine strain. Any indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. The examination report must include a discussion of the Veteran's documented medical history and lay statements. The examiner must report the range of motion measurements for the thoracolumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes the requested testing is not necessary, he or she must clearly explain why that is so. See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during any flare-ups. All limitation of function must be identified.

The examiner must discuss whether the Veteran has ankylosis of the thoracolumbar spine and, if so, whether it is favorable or unfavorable. The examiner must also determine whether the Veteran experiences intervertebral disc syndrome of the thoracolumbar spine. If so, the examiner must document the number of weeks, if any, during the past 12 months that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A rationale must be given for all opinions rendered.  

4. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current severity and etiology of any ruptured, distal biceps tendon, right humerus.  Any indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. The examination report must include a discussion of the Veteran's documented medical history and lay statements. 

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any currently diagnosed ruptured, distal biceps tendon, right humerus, began in or is otherwise etiologically linked to service.

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

5.  After completing the above, readjudicate the issues on appeal, to include entitlement to TDIU. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


